Citation Nr: 0819880	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-24 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Barrett's 
esophagus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A hearing at the RO was held in November 2007 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

At the hearing, the veteran indicated that he wished to 
withdraw his appeal with respect to the issue of service 
connection for tendonitis of the feet.  Accordingly, the 
Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2007).

After the hearing, the veteran submitted additional evidence 
in support of his claim, along with a waiver of initial RO 
review of this additional evidence.  See 38 C.F.R. § 20.1304 
(2007).

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for PTSD.  Additional 
evidentiary development, however, is required prior to 
appellate consideration of the merits of the claim and a 
remand is therefore required.  A remand is also required with 
respect to the issue of entitlement to service connection for 
Barrett's esophagus.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a final April 1999 rating decision, the RO denied 
service connection for PTSD.  

2.  In April 2002, the veteran submitted an application to 
reopen his claim of service connection for PTSD.  

3.  Evidence received since the final April 1999 rating 
decision denying service connection for PTSD was not 
previously submitted to agency decision makers, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD.

4.  The veteran's service-connected hiatal hernia with GERD 
is manifested by subjective complaints of frequent 
indigestion and heartburn, daily regurgitation, and rare 
dysphagia and substernal pain.  His disability has never been 
characterized by any medical professional as severe, nor is 
there objective evidence that the disability is manifested by 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic 
Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in increased rating claims, the VCAA requires that 
VA inform the claimant that in order to substantiate the 
claim, he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

After reviewing the record, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary with respect to the claims adjudicated in 
this decision.  Neither the veteran nor his representative 
has argued otherwise.  

With respect to the veteran's application to reopen his claim 
of service connection for PTSD, the Board has determined that 
new and material evidence has been received.  Thus, in light 
of this favorable decision, any deficiency in VA's VCAA 
notice is harmless error.

With respect to the veteran's claim for an increased rating 
for his service-connected hiatal hernia with GERD, the Board 
notes that by December 2004 and October 2006 letters, the RO 
notified the veteran that in order to substantiate the claim, 
he must submit or identify medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability.  He was advised that such evidence could consist 
of medical records, lay statements, or a statement from his 
doctor.  The October 2006 letter further advised the veteran 
that VA used Diagnostic Codes, which provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Additionally, the letters discussed above expressly advised 
the veteran of the information and evidence he was expected 
to provide, as well as the information and evidence VA would 
seek to obtain on his behalf.  In addition, he was advised to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  

While these letters were not provided to the veteran prior to 
the initial decision on his claim, the RO, after issuing 
these letters, reconsidered the veteran's claims on several 
occasions, most recently in a December 2006 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 
(2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

The Board has considered that the VCAA letters discussed 
above do not contain the level of specificity delineated by 
the Court in Vazquez-Flores, particularly the specific rating 
criteria necessary for entitlement to a higher disability 
rating.  Nonetheless, the evidence does not show, nor does 
the veteran contend, that any notification deficiencies have 
resulted in prejudice or otherwise affected the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In that regard, the Board notes that the May 2004 Statement 
of the Case, as well as February and December 2006 
Supplemental Statements of the Case, contained discussions of 
the pertinent criteria for rating the veteran's hiatal hernia 
with GERD.  Thus, a reasonable person could be expected to 
understand from the notice what was needed to substantiate a 
claim for a higher rating.  Vazquez-Flores, supra.  

The Board also notes that during the pendency of these 
claims, the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claims, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton, 20 Vet. App. at 438 (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2007).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification and development duties to the veteran.  A remand 
for additional notification or development would only result 
in unnecessarily delaying this matter with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issues now being decided.  Neither the 
veteran nor his representative has argued otherwise.  




Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD

Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  At his September 1970 military separation medical 
examination, psychiatric evaluation was normal.  

The veteran's service personnel records show that he received 
the National Defense Service Medal, the Vietnam Service Medal 
with one star, and a Vietnam Campaign Medal.  His military 
occupational specialty was mechanic.  He served in Vietnam 
from October 1, 1969, to March 30, 1970.  Personnel records 
show that during his tour of duty in Vietnam, he served as a 
guard from February 28, 1970, to March 27, 1970.  He served 
as an auto mechanic during the remainder of his Vietnam tour 
of duty.  

In February 1991, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a psychiatric disability.  

In connection with the veteran's claim, the RO obtained VA 
and private clinical records, dated from November 1972 to 
February 1993.  These records show that the veteran received 
treatment for symptoms such as anxiety and depression.  
Diagnoses include anxiety disorder and dysthymia.  These 
records are negative for complaints or findings of PTSD.  

In October 1992, the veteran submitted a copy of an undated 
Assessment of Vietnam Combat-Related Stress in which he 
reported that during his military service, he sometimes fired 
his weapon at the enemy and killed them.  He indicated that 
he often saw someone killed, and very often had seen someone 
wounded.  He also claimed that he had often had found himself 
in a situation in which he thought he would never survive.  

In November 1992, the veteran was evaluated by a private 
counselor.  On examination, the veteran claimed that he had 
experienced many traumas while in Vietnam, two of which were 
particularly disturbing to him.  One involved firing upon an 
unseen enemy who later turned out to be a group of American 
soldiers.  The other incident occurred when the veteran and a 
friend volunteered for night patrol and became pinned down by 
enemy sniper fire.  The veteran indicated that while keeping 
down and out of sight, he witnessed his friend being devoured 
by a white Bengal tiger.  He indicated that he could not 
shoot the tiger because the sound of the gunshot would have 
drawn the attention of the snipers.  The veteran stated that 
he felt extremely guilty about this incident.  The diagnoses 
included depression and anxiety disorder.  The counselor 
indicated that "100% of [the veteran's] problems are related 
to military experience."

In December 1992, the veteran underwent VA psychiatric 
examination in which he complained of anxiety and extreme 
restlessness.  He reported that when he was in Vietnam, he 
thought that there were times when grown people were 
inadvertently killed.  The diagnosis was generalized anxiety 
and depression.

In an October 1994 decision, the Board denied service 
connection for a psychiatric disability, diagnosed as 
generalized anxiety disorder, finding that the condition was 
not shown in service or for many years thereafter and had not 
been shown to be related to any incident of service.  The 
Board also denied service connection for PTSD, finding that 
the record on appeal did not show that the veteran currently 
had a diagnosis of PTSD.  The veteran did not appeal the 
Board's decision.  

In February 1997, the veteran submitted an application to 
reopen his claim of service connection for PTSD.  In support 
of his claim, the veteran submitted January 1995 and November 
1996 letters from his private counselor indicating that he 
was in counseling for treatment of PTSD.  

In April 1998, the veteran responded to the RO's request for 
details regarding his claimed stressors.  The veteran 
indicted that his stressors included serving on search and 
rescue missions, experiencing tension from worrying about 
snipers and booby traps, and being in firefights where he 
killed other American soldiers.  He indicated that he also 
bagged bodies in his poncho on occasion.  The veteran also 
described one incident in which his friend "B." was killed 
by a Bengal tiger. 

In an April 1999 rating decision, the RO denied service 
connection for PTSD, finding that the veteran did not serve 
in combat and that the evidence of record did not contain 
credible supporting evidence that the veteran's claimed 
stressors occurred.  The veteran was notified of this 
decision and his appellate rights in an April 1999 letter.  

The following month, the veteran submitted a notice of 
disagreement with the RO's decision.  

The RO thereafter received additional VA clinical records, 
dated from January 1997 to May 1999 showing treatment for 
several disabilities, including PTSD.  

Additionally, in June 1999, the veteran was afforded a VA 
medical examination at which he recounted numerous stressors, 
including a December 1969 episode in which a fellow soldier, 
"B.B.", had been killed by tiger.  He also described an 
incident, which he indicated had occurred in September 1969, 
while he was attending a theatrical event.  He indicated that 
there was an explosion at the theater due to grenades placed 
by American soldiers.  He stated that a friend of his, 
"M.M.", was killed in the explosion.  After examining the 
veteran, the examiner concluded that a diagnosis of PTSD was 
appropriate.  

In July 1999, the veteran provided additional detail 
regarding his in-service stressors.  He indicated that in 
September or October 1969, he had been attending a theatrical 
performance featuring singers from Australia.  During the 
performance, African American soldiers threw a grenade into 
the theater.  One person was killed and numerous others were 
wounded, including the veteran's friend, "M.M."  
Additionally, the veteran described a December 1969 incident 
in which his friend "B" was attacked and killed by a white 
Bengal tiger.  The veteran indicated that he was very upset 
and scared as a result of these incidents.  

The RO thereafter attempted to obtain corroboration of the 
veteran's claimed stressors.  The Marine Corps Historical 
Center provided command chronologies for the veteran's unit 
for the period from September to December 1969.  None of 
these documents contain any reference to the incidents 
described by the veteran.  

In October 1999, the RO issued a Statement of the Case to the 
veteran, again denying service connection for PTSD on the 
basis that the record contained no evidence that the 
veteran's claimed stressors had actually occurred.  

The record on appeal contains no indication that the veteran 
thereafter perfected an appeal within the applicable time 
period.  He does not argue otherwise.  

In April 2002, the veteran again submitted a request to 
reopen his claim of service connection for PTSD.  

In connection with the veteran's claim, the RO received 
additional VA clinical records, dated to October 2006 showing 
treatment for several disabilities, including PTSD.  

The veteran underwent VA medical examination in October 2004.  
The examiner noted that the veteran had "offered the same 
events of traumatic experiences in Vietnam," as he had 
relayed during the June 1999 VA medical examination.  The 
veteran reported that his current symptoms included anxiety, 
chronic depression, nightmares, avoidance of crowds, an 
exaggerated startle response, and difficulty controlling his 
temper.  After examining the veteran, the examiner concluded 
that a diagnosis of PTSD was appropriate.  

At his September 2007 Board hearing, the veteran testified 
regarding his recollection of an incident in which he had 
been in the enlisted club when a couple of grenades were 
thrown in and one person was killed.  The veteran claimed 
that his friend, "M.M." had been wounded in the incident 
and was sent home.  The veteran stated that the individuals 
who had thrown the grenades were thereafter tried and 
acquitted.  At the hearing, the veteran's representative 
submitted materials obtained from the internet indicating 
that in February 1970, a soldier from the veteran's unit had 
been killed in such an incident.  

Also thereafter received were additional command chronologies 
from the veteran's unit for the period from January to March 
1970.  These records note an incident in which seventeen men 
were injured in a grenade explosion at the Enlisted Men's 
club in February 1970.  


Applicable Law

Service connection for PTSD:  Service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with the applicable criteria; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2007).

VA's General Counsel has held that "[t]he ordinary meaning 
of the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VA 
O.G.C. Prec. Op. No. 12-99, published at 65 Fed. Reg. 6,256-
58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

New and material evidence:  In general, decisions of the RO 
that are not appealed in the prescribed time period are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

For claims such as this one, received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As discussed in detail above, in an April 1999 rating 
decision, the RO denied service connection for PTSD.  In its 
decision, the RO determined that the veteran did not serve in 
combat and the record did not contain credible supporting 
evidence that the veteran's claimed in-service stressors had 
occurred.  

The veteran was duly notified of the RO's decision and his 
appellate rights in an April 1999 letter.  He submitted a 
notice of disagreement the following month.  In October 1999, 
the RO issued a Statement of the Case addressing the issue of 
entitlement to service connection for PTSD.  The veteran, 
however, did not perfect an appeal within the applicable time 
period.  Neither he nor his representative has argued 
otherwise.  Thus, the April 1999 rating decision is final and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1998).

In April 2002, the veteran submitted a request to reopen his 
claim of service connection for PTSD.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

As noted, as it applies in this case, new and material 
evidence means evidence not previously submitted to agency 
decision makers that relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

With these considerations, the Board has reviewed the entire 
record, with particular attention to the additional evidence 
received since the final April 1999 rating decision denying 
service connection for PTSD.  After reviewing the record, the 
Board finds that the additional evidence received since the 
final April 1999 rating decision is new and material within 
the meaning of 38 C.F.R. § 3.156.

As noted, the veteran's claim of service connection for PTSD 
was previously denied in the final April 1999 rating decision 
on the basis that his claimed stressors were not corroborated 
by the evidence of record.  The additional evidence received 
since that final decision includes evidence obtained from the 
internet and the service department, both of which provide 
credible supporting evidence that one of the veteran's 
reported stressor occurred, namely the incident in which he 
claims to have been present at the enlisted club when a 
grenade exploded, resulting in at least one death and many 
injuries.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Again, the veteran's claim of service connection for PTSD was 
previously denied, in part, on the basis that the record 
contained no evidence corroborating his claimed stressors.  
He has now provided such evidence.  Moreover, in light of the 
evidence of record showing that the veteran has been 
diagnosed as having PTSD, this evidence raises a reasonable 
possibility of substantiating the claim.  For these reasons, 
the Board finds that the additional evidence received since 
the final April 1999 rating decision denying service 
connection for PTSD is new and material evidence within the 
meaning of 38 C.F.R. § 3.156.  The claim is therefore 
reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.   
See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  Further development is therefore required.  38 
C.F.R. § 3.159(c)(4).  This will be discussed in the remand 
below.




Entitlement to a rating in excess of 10 percent for hiatal 
hernia with GERD

Factual Background

The veteran's service medical records are negative for 
complaints or findings of a gastrointestinal disability,  At 
his September 1970 military separation medical examination, 
no pertinent abnormalities were noted.  

In February 1991, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including stomach problems.  He claimed that 
his stomach problems had been present since service.  In 
support of his claim, the veteran submitted a copy of a 
letter he had written to his parents in January 1970 in which 
he reported that he had been having stomach trouble.  

In connection with the veteran's claim, the RO obtained VA 
and private clinical records, dated from November 1972 to 
February 1993.  In pertinent part, these records show that in 
November 1972, the veteran sought treatment at a VA clinic 
for a four-year history of stomach pain.  Diagnostic studies 
revealed no gastrointestinal pathology.  Subsequent VA 
clinical records show that in February 1978, the veteran 
again sought treatment for gastrointestinal complaints.  The 
assessment was hiatal hernia, rule out peptic ulcer disease.  

In pertinent part, private clinical records dated from 
January 1982 to December 1987, show continued 
gastrointestinal complaints, including nausea and dyspepsia.  
In December 1984, the veteran was hospitalized in connection 
with his complaints of prolonged chest pain.  A small hiatal 
hernia was identified.  

VA clinical records, dated from October 1989 to February 
1993, show continued gastrointestinal complaints.  Diagnoses 
during this period included gastroesophageal reflux disease 
and functional gastrointestinal syndrome.  An upper GI series 
in January 1990 showed hiatal hernia with gastroesophageal 
reflux.  

In connection with his claim, the veteran underwent a VA 
medical examination in December 1992 at which he complained 
of constant epigastric discomfort for which he took Zantac 
and Alka-Seltzer.  The diagnosis was hiatus hernia with 
gastric reflux, as per radiologic diagnosis, with no evidence 
of hypertension or hematomegaly.  

In an October 1994 decision, the Board granted service 
connection for hiatal hernia with gastric reflux, finding 
that the initial manifestations of such disability had 
occurred during the veteran's active service. 

In a November 1994 rating decision, the RO effectuated the 
Board's decision, and assigned an initial 10 percent rating 
for the veteran's service-connected hiatal hernia with 
gastric reflux, effective February 21, 1991.  

The veteran now seeks an increased rating for his service-
connected hiatal hernia disability.  

In connection with his claim, the RO has obtained VA clinical 
records, dated from January 1997 to June 2002 showing 
treatment for several disabilities, including a hiatal hernia 
and GERD.  

In connection with his claim, the veteran underwent VA 
medical examination in June 2002, at which he complained of 
epigastric burning with regurgitation of acidic liquid to his 
throat once or twice weekly.  He indicated that he took 
Rabeprozole and Rolaids and followed an anti-reflux regime.  
He avoided fatty foods, caffeine, and fruit juices, and had 
been able to reduce his weight by 25 pounds by reducing his 
carbohydrate intake.  The veteran denied hematemesis, melena, 
nausea, and vomiting.  He had rare dysphagia.  Physical 
examination of the abdomen was unremarkable and there was no 
epigastric tenderness.  After examining the veteran and 
reviewing his medical records, the examiner's diagnoses 
included GERD.  

Additional VA clinical records, dated from June 2002 to April 
2004, show continued treatment for numerous disabilities, 
including GERD.  In July 2003, the veteran was scheduled for 
an EGD and esophageal biopsy in light of his continued 
complaints of reflux.  An August 2003 pathology report showed 
no evidence of intestinal metaplasia, dysplasia, or 
malignancy.  In April 2004, the veteran underwent a 
colonoscopy.  During a preoperative screening, he reported a 
history of GERD.  He denied nausea, vomiting, constipation, 
diarrhea, difficulty swallowing, and indigestion.  

In October 2004, the veteran underwent VA gastrointestinal 
examination at which he reported that his symptoms were 
stable.  He indicated that he took Lansoprazole as needed.  
He claimed that he had daily nausea and a rare history of 
vomiting.  He denied dysphagia.  He reported daily heartburn 
and esophageal pain.  He denied regurgitation, hematemesis 
and melena.  The examiner described the veteran's overall 
health as good and indicated that there were no signs of 
anemia.  The veteran's weight was 179 pounds and there were 
no signs of significant weight loss or malnutrition.  The 
examiner noted that the veteran had undergone an endoscopy in 
August 2003 which showed reflux esophagitis.  The diagnosis 
was gastroesophageal reflux disorder.  

The veteran again underwent VA medical examination in March 
2005 at which he reported that he was currently taking 
Tramadol for his service-connected hiatal hernia.  He 
indicated that his symptoms included progressively worsening 
heartburn and nausea.  An upper GI showed a prominent 
sliding-type hiatal hernia with significant gastroesophageal 
reflux.  The diagnosis was gastroesophageal reflux disease.  

Additional VA clinical records dated to October 2006, show 
continued treatment for several disabilities, including GERD.  
In October 2006, the veteran complained of recurrent 
dysphagia.  

At a VA medical examination in December 2006, the veteran 
reported esophageal distress several times daily, including 
heartburn and substernal pain.  He described the severity of 
his pain as moderate.  He also reported daily regurgitation.  
He denied nausea, vomiting, dysphagia, hematemesis and 
melena.  The examiner described the veteran's overall general 
health as good and indicated that there were no signs of 
anemia.  The veteran's weight was 180 pounds.  There were no 
signs of significant weight loss or malnutrition.  The 
diagnosis was hiatal hernia/GERD.  The examiner indicated 
that the veteran's disability did not affect his usual daily 
activities.  

At his November 2007 hearing, the veteran testified that he 
had constant acid reflux.  He indicated that he took 
medication twice daily which helped quite a bit.  However, he 
testified that he nonetheless had daily symptoms, including 
occasional vomiting.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The veteran's hiatal hernia with GERD is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7346.  

The Rating Schedule provides that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met for the veteran's 
service-connected hiatal hernia with GERD.  

In this case, the veteran claims to experience symptoms such 
as constant indigestion and heartburn, as well as daily 
regurgitation, and rare dysphagia, vomiting, and substernal 
pain.  As discussed above, the veteran has been shown to take 
medication, which he reports results in only partial relief 
of his symptoms.  

The objective evidence of record shows that the veteran does 
not experience symptoms such as pyrosis, hematemesis, melena, 
anemia, or arm or shoulder pain.  Additionally, no medical 
professional has ever indicated that the veteran's hiatal 
hernia with GERD is productive of considerable impairment of 
health.  In fact, repeated examinations have shown the 
veteran's overall health to be good.  Moreover, other than a 
deliberate weight loss by cutting out carbohydrates, the 
veteran had exhibited no weight loss as a result of his 
service-connected hiatal hernia with GERD.  

For these reasons, the Board finds that the veteran's 
disability is appropriately rated as 10 percent, given the 
specific rating criteria discussed above.  The preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent for IBS/GERD.  In reaching this 
decision, the Board considered assigning "staged" ratings 
but, as delineated above, a thorough review of all the 
evidence of record indicates that there are no distinctive 
periods where the veteran met or nearly approximated the 
criteria for a rating in excess of 10 percent.

The Board has considered applying an alternative diagnostic 
code for the veteran's hiatal hernia with GERD, but can 
identify nothing in the evidence to suggest that another 
diagnostic code or codes would be more appropriate or 
advantageous to the veteran.  Neither the veteran nor his 
representative has argued otherwise.  

The Board has also considered whether referral of this case 
for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2006) is appropriate.  However, neither the 
veteran nor his representative has identified any factor 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In this case, there is no indication that the veteran's 
hiatal hernia with GERD has produced marked interference with 
employment.  In fact, in December 2006, a VA medical examiner 
specifically concluded that the veteran's hiatal hernia with 
GERD did not impact his activities of daily living.  While 
the record does show that the veteran's disability is 
symptomatic, such symptomatology is reflected in the 10 
percent rating that is currently assigned.  To that extent, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, while the veteran's hiatal 
hernia with GERD is symptomatic, he is appropriately 
compensated by the currently-assigned 10 percent rating.  
Marked interference with employment has not been shown.  Nor 
is there any indication that frequent periods of 
hospitalization have been required.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003).




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for hiatal 
hernia with GERD is denied.


REMAND

Barrett's esophagus

The veteran also seeks service connection for Barrett's 
esophagus, which he argues is secondary to his service-
connected hiatal hernia with GERD.

The record in this case shows that the veteran has undergone 
several esophagogastroduodenoscopies (EGD's), apparently with 
inconsistent findings.  For example, in September 2000, the 
veteran was seen by a physician at the Vero Beach VA clinic.  
The VA physician noted that his review of the veteran's 
medical records showed that EGD's performed at the West Palm 
Beach VA Medical Center in October 1999 and January 2000 both 
showed Barrett's esophagus without dysplasia.  The Board 
notes that records of the EGD's performed at the West Palm 
Beach VAMC have not been associated with the record on 
appeal.  Under the VCAA, VA is required to obtain relevant 
records from a Federal department or agency, including VA 
clinical records.  Indeed, VA may only end efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2007).  Given the 
nature of the issue on appeal, the Board finds that 
additional efforts are necessary in order to obtain these VA 
clinical records.

The record on appeal does include additional VA clinical 
records showing that in February 2002, the veteran underwent 
an additional EGD with biopsy.  The pathology report showed 
no evidence of intestinal metaplasia.  Based solely on this 
report, a VA examiner concluded in June 2002 that the veteran 
did not have Barrett's esophagus.  It appears that a VA 
examiner in December 2006 reached the same conclusion, 
likewise based on the February 2002 negative EGD.  

The Board notes, however, that subsequent VA clinical records 
not referenced by the VA examiners or the RO show that the 
veteran continues to receive treatment for complaints 
possibly associated with Barrett's esophagus.  For example, 
in October 2006, the veteran was seen at the Vero Beach VA 
clinic in connection with his complaints of recurring 
dysphagia.  It was noted that the veteran needed to undergo 
an EGD for Barrett's esophagus.  There are no subsequent VA 
clinical records associated with the record on appeal and it 
is unclear whether a subsequent EGD has been performed.  

In light of the discussion above, the Board finds that 
additional evidentiary development is necessary in order to 
clarify the existence and etiology of any current Barrett's 
esophagus.  This evidentiary development must include 
obtaining additional VA clinical records.  In addition, the 
Board finds that a VA medical examination is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

The veteran contends that he developed PTSD as the result of 
his experiences in Vietnam.  Specifically, the veteran has 
alleged that he has PTSD as a result of both combat and 
noncombat stressors.  He has recounted numerous combat 
stressors, such as firing on the enemy and coming under enemy 
fire during search and patrol missions.  

The RO, however, has made a specific determination that the 
veteran did not serve in combat with the enemy, noting that 
his primary military occupational speciality was auto 
mechanic and that he received no awards or decorations 
indicative of combat service.  See VA O.G.C. Prec. Op. No. 
12-99, 65 Fed. Reg. 6,256-58 (2000).

That, however, does not end the inquiry.  In cases where the 
record does not establish that the claimant engaged in combat 
with the enemy, his assertions of in-service stressors, 
standing alone, cannot as a matter of law provide evidence to 
establish an event claimed as a stressor occurred.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant 
must provide "credible supporting evidence from any source" 
that the event alleged as the stressor in service occurred.  
Cohen, 10 Vet. App. at 147.

In this case, although the details he has provided have 
varied throughout the course of this appeal, the veteran 
essentially alleges that while he was attending a theatrical 
event at the enlisted club, there was an explosion due to 
grenades placed or thrown there by African American soldiers.  
The veteran claims that a friend of his, "M.M." was wounded 
in the explosion.  While the record contains no objective 
evidence verifying the veteran's presence at the enlisted 
club at the time of the explosion, the Court has held that 
corroboration of every detail, including the veteran's own 
personal involvement in a specific stressful experience, is 
not required.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(in requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (finding that the veteran's 
presence with his unit at a time when his unit is attacked 
was sufficient to corroborate the stressor, without 
specifically showing his personal participation).

In light of this evidence corroborating one of his claimed 
stressors, and the medical evidence showing that the veteran 
has been diagnosed as having PTSD, the Board finds that 
additional evidentiary development is required in order to 
assist the veteran in obtaining evidence needed to 
substantiate his claim, particularly a VA medical 
examination.  See 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact the West Palm 
Beach VA Medical Center and request 
clinical records pertaining to the 
veteran for the period from September 
1996 to July 2000, and from October 2006 
to the present.  

2.  The RO should contact the Vero Beach 
VA clinic and request clinical records 
pertaining to the veteran for the period 
from October 2006 to the present.  

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current Barrett's esophagus.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that the veteran has Barrett's esophagus.  
If such a diagnosis is rendered, the 
examiner should comment on the etiology 
of such condition, to include stating 
whether it is at least as likely as not 
that any current Barrett's esophagus is 
causally related to or aggravated by the 
veteran's service-connected hiatal hernia 
with GERD.  The examiner is advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining whether a current 
diagnosis of PTSD is appropriate, and, if 
so, whether that diagnosis may be 
etiologically related to the corroborated 
stressor discussed above.  The claims 
file must be made available to the 
examiner in connection with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran has PTSD as a result of 
the corroborated in-service stressor.  
The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

5.  After the development requested above 
has been completed, the RO should review 
the claims, considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


